Citation Nr: 0126807	
Decision Date: 11/28/01    Archive Date: 12/03/01	

DOCKET NO.  97-27 289A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1996 and May 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, and from an August 2000 decision by the 
VARO in Honolulu, Hawaii.

The Board notes that, in a rating decision of August 2000, 
the RO granted service connection (and a noncompensable 
evaluation) for the residuals of a closed head injury.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board. 


REMAND

The veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
that regard, a review of the record discloses that service 
connection is currently in effect for post-traumatic stress 
disorder, evaluated as 50 percent disabling; the 
postoperative residuals of a lateral meniscectomy of the left 
knee, with arthritis, evaluated as 30 percent disabling; and 
the residuals of a closed head injury, evaluated as 
noncompensably disabling.  The combined evaluation currently 
in effect for the veteran's various service-connected 
disabilities is 70 percent.

The Board observes that, at the time of a VA orthopedic 
examination in September 1999, it was noted that the veteran 
was in need of a total left knee arthroplasty, which would 
restabilize his knee, and relieve his pain.  Additionally 
noted was that the veteran was currently able to work as a 
pastor only because he could make his own hours, and was 
allowed to rest during the day.  Under any other 
circumstances, the veteran would reportedly be unable to hold 
employment.

On VA psychiatric examination in October 1999, the veteran 
was described as suffering from moderately severe post-
traumatic stress disorder.  In the opinion of the examiner, 
the veteran was able to be employed in the "somewhat 
sheltered" part-time position as a pastor in which he was 
currently engaged.

During the course of a hearing before the undersigned member 
of the Board in June 2001, the veteran testified that, in 
April 2001, he underwent the total surgical replacement of 
his left knee.  While prior to that time, the veteran had 
been working approximately 25 to 30 hours per week as a 
pastor at a local church, since the time of his surgery, he 
had reduced his working hours to approximately 20 hours per 
week.  When questioned regarding his future employment plans, 
the veteran seemed unsure as to whether he would continue to 
work the same number of hours.  When further questioned as to 
which of his service-connected disabilities presented the 
greatest "challenge" to his employment, the veteran responded 
that it was his left knee disability, more so than his 
service-connected post-traumatic stress disorder.

Based on the aforementioned, the Board is of the opinion that 
there exists some question as to the current severity of the 
veteran's service-connected disabilities, and, specifically, 
his service-connected left knee disability and post-traumatic 
stress disorder.  This is particularly the case given that 
the veteran's last VA examinations for compensation purposes 
occurred in 1999, and that the record is devoid of any 
evidence of postoperative results of the veteran's left total 
knee replacement.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of this law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify a claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
which is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant. 

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  The veteran should be contacted, with 
a request that he provide clarification 
as to his future employment plans.  More 
specifically, information should be 
requested as to whether the veteran 
intends to continue his employment as a 
part-time pastor, and, if so, how many 
hours per week he intends to function in 
that capacity.  In answering these 
questions, the veteran should 
specifically take into account the effect 
of his service-connected disabilities on 
his future employment plans.  The veteran 
should also be given the opportunity to 
submit any statement that his employer, a 
local church, may wish to provide 
concerning his present and future 
employment prospects with the church.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.

2.  The veteran should be asked to 
identify any pertinent VA or other 
inpatient or outpatient treatment 
records, subsequent to October 1999, the 
date of the veteran's most recent VA 
examinations, that may be available.  Any 
such records should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

3.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
various service-connected disabilities.  
Following completion of the examinations, 
the examining specialist or specialists 
should specifically comment as to the 
effect of the veteran's service-connected 
disabilities, and, in particular, his 
service-connected post-traumatic stress 
disorder and left knee disability, on his 
ability to engage in substantially 
gainful employment.  Once again, all such 
information, when obtained, should be 
made a part of the veteran's claims 
folder. The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.

4,  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, as well as its implementing 
regulations, is completed.

5.  The RO should then readjudicate the 
veteran's claim for a total disability 
rating based upon individual 
unemployability.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




